J-S61021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TROY CALHOUN                               :
                                               :   No. 423 EDA 2017
                       Appellant

                 Appeal from the PCRA Order December 5, 2016
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0827062-1985


BEFORE:      LAZARUS, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY RANSOM, J.:                             FILED OCTOBER 31, 2017

        Appellant, Troy Calhoun, pro se appeals from the December 5, 2016

order dismissing, as untimely, his serial petition filed under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        In September 1986, following a jury trial, Appellant was found guilty of

second degree murder, conspiracy, and robbery.1 In June 1987, Appellant

was sentenced to a term of life imprisonment plus five to ten years of state

incarceration for the remaining offenses.

        Appellant timely filed a direct appeal, which was dismissed for failure

to file a brief. In September 1988, Appellant filed a petition for relief, and

his appellate rights were reinstated nunc pro tunc. In December 1991, this

Court affirmed Appellant’s judgment of sentence. Commonwealth v.
____________________________________________


1   18 Pa.C.S. §§ 2502(c), 903, and 3701, respectively.


* Retired Senior Judge assigned to the Superior Court.
J-S61021-17



Calhoun, 762 PHL 1991 (filed 12/30/1991). Appellant did not appeal to the

Supreme Court of Pennsylvania.

       On August 27, 2012, Appellant pro se filed the instant petition, seeking

relief based on Miller v. Alabama, 132 S. Ct. 2455 (2012) (finding mandatory

life sentences for juvenile offenders to violate the Eighth Amendment) and

claims of counsel’s ineffectiveness.2 Appellant filed a series of amendments

and supplements to this petition. The court issued a notice of intent to dismiss

pursuant to Pa.R.Crim.P. 907, to which Appellant filed a response. Following

a review of the pleadings and Appellant’s response to the notice of intent to

dismiss, on December 5, 2016, the PCRA court dismissed Appellant’s petition

as untimely.

       Appellant timely appealed.3         The PCRA court did not issue an order

pursuant to Pa.R.A.P. 1925(b); however, the court did issue an opinion

pursuant to Pa.R.A.P. 1925(a).
____________________________________________


2 This is Appellant’s seventh petition. All of Appellant’s previous petitions were
dismissed as meritless or untimely. Although a first PCRA petition which
merely reinstates appellate rights nunc pro tunc should not be considered a
prior PCRA petition under the Act, this Court determined that where
Appellant’s September 1988 petition sought collateral relief in addition to the
reinstatement of his appellate rights and these additional clams were reviewed
by both the trial court and this Court, that Appellant’s September 1988 petition
should be considered his first PCRA petition. Commonwealth v. Troy
Calhoun, 736 a.2d 4, at *2-3 (Pa. Super. 1998) (citing Commonwealth v.
Lewis, 718 A.2d 1262 (Pa. Super. 1998), appeal denied, 737 A.2d 1224 (Pa.
1999)). Id.
3 The PCRA court noted in its opinion that it treated Appellant’s appeal as

timely filed since “Appellant did not receive notice of the dismissal of his
petition until December 28, 2016” due to clerical error. PCRA Opinion,



                                           -2-
J-S61021-17



       Appellant raises the following issues for our review:

       1. Whether the unconstitutionality announced in Miller v.
       Alabama [132 S. Ct. 2455 (2012)], in relation to Pennsylvania
       Statute 18 Pa.C.S.[] § 1102 continues to violate [Appellant’s] due
       process rights under the Eighth Amendment?

       2. New scientific evidence on the age of the defendant.

       3. Whether the Commonwealth violated [Appellant’s] Eighth
       Amendment right[s] when they severed the 18 Pa.C.S. § 1102
       statute herein?

       4. The Commonwealth of Pennsylvania utilizes unconstitutional
       practices in several areas of law,[ ]that circumvents statutory
       authorization of statutes and rules of law.

       5. Equal protection rights under the [Fourteenth] Amendment.

       6. All prior counsel were constitutionally ineffective for failing to
       pursue these claims.

Appellant’s Brief at 3 (some formatting added).

       We review an order denying a petition under the PCRA to determine

whether the findings of the PCRA court are supported by the evidence of

record and are free of legal error.            Commonwealth v. Ragan, 923 A.2d

1169, 1170 (Pa. 2007). We afford the court’s findings deference unless there

is no support for them in the certified record. Commonwealth v. Brown, 48

A.3d 1275, 1277 (Pa. Super. 2012) (citing Commonwealth v. Anderson,

995 A.2d 1184, 1189 (Pa. Super. 2010)).



____________________________________________


2/27/2017, at 4 n.1. Appellant filed the appeal within thirty days of the notice.
Id.

                                           -3-
J-S61021-17


       Initially, we must address the PCRA timeliness requirements.             The

timeliness of Appellant’s petition implicates our jurisdiction and may not be

altered or disregarded in order to address the merits of his claim.             See

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the

PCRA, any petition for relief, including second and subsequent petitions, must

be filed within one year of the date on which the judgment of sentence

becomes final. Id. There are three statutory exceptions:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).         Any petition attempting to invoke these

exceptions “shall be filed within 60 days of the date the claim could have been

presented.” 42 Pa.C.S. § 9545(b)(2).

       Appellant’s petition is untimely, and he has failed to establish an

exception to the timeliness requirements of the PCRA.4 Appellant seeks relief

____________________________________________


4Appellant’s petition is patently untimely. Appellant’s judgment of sentence
became final on January 29, 1992, at the expiration of his thirty days to file
an appeal to our Supreme Court. See 42 Pa.C.S. § 9545(b)(3) (a judgment



                                           -4-
J-S61021-17


based on Miller, which held that mandatory life sentences imposed on juvenile

offenders violates the Eighth Amendment's prohibition on “‘cruel and unusual

punishments.’” Miller 132 S. Ct. at 2460. In Montgomery v. Louisiana,

136 S. Ct. 718 (2016), the U.S. Supreme Court determined that Miller

announced a new substantive rule that applied retroactively. Montgomery,

136 S. Ct. 718. Appellant filed his petition within 60 days of the Montgomery

decision; however, the precedent is inapplicable to Appellant as he concedes

that he was twenty-four at the time of commission of the underlying crimes.

Appellant’s Brief at 10. As this Court noted in Commonwealth v. Furgess,

149 A.3d 90, 94 (Pa. Super. 2016), the constitutional rule rendering

mandatory sentences of life imprisonment without possibility of parole on

juveniles unconstitutional applies only to those defendants who were under

eighteen when offenses were committed.




____________________________________________


of sentence becomes final at the conclusion of direct review or the expiration
of the time for seeking the review); Pa.R.A.P. 1113. Appellant filed the instant
petition more than twenty years later. We note further that Appellant’s
judgment of sentence became final prior to the amendments to the PCRA
enacted November 17, 1995; however, this has no bearing on the instant
analysis, as the instant petition is not Appellant’s first. Commonwealth v.
Fenati, 732 A.2d 625, 627 (Pa. Super. 1999) (where a defendant's judgment
of sentence became final before the effective date of the amendments, his
first PCRA petition will be considered timely if it is filed within one year of the
effective date of the amendments [January 16, 1996]); Act of November 17,
1995, P.L. 1118, No. 32 (Spec. Sess. No. 1) § 3(1).

                                           -5-
J-S61021-17


     Consequently, the PCRA court was without jurisdiction to review the

merits of Appellant’s claims, and properly dismissed his petition. See Ragan,

932 A.2d at 1170.

     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2017




                                    -6-